internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc intl br 4-plr-109965-99 date date legend x state a sub1 state b sub2 llc1 llc2 sub3 sub4 possession a date a plr-109965-99 this letter responds to your letter dated date requesting a ruling that x and certain members of its consolidated_group sub1 sub2 and sub3 are entitled to claim a percent dividends received deduction pursuant to sec_245 of the internal_revenue_code_of_1986 for their respective share of dividends received from a foreign_sales_corporation through a partnership the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination x is a united_states_corporation incorporated under the laws of state a sub1 is a united_states subsidiary of x incorporated under the laws of state b sub2 is a united_states subsidiary of x incorporated under the laws of state b sub3 is a united_states subsidiary of x that is a member of x’s consolidated_group llc1 is currently a single member limited_liability_company formed under the laws of state b with x as its sole member that is disregarded as an entity separate from its owner pursuant to sec_301_7701-2 of the administration and procedure regulations a disregarded_entity sub1 and sub2 are included in the consolidated united_states federal_income_tax return filed by x x owns all of the outstanding_stock of sub4 which was incorporated in possession a sub4 is operated as a foreign_sales_corporation fsc in accordance with the provisions of sec_922 and the regulations thereunder all of sub4’s earnings_and_profits have been and will be attributable to foreign_trade_income as defined by sec_923 sub4 uses and will continue to use one of the administrative pricing methods described in sec_925 x sub1 sub2 and llc1 pay a commission to sub4 computed under the administrative pricing rules on income generated by their direct foreign sales and licensing activities under the existing ownership structure x holds all of sub4’s outstanding_stock and accordingly is entitled to receive all dividend income from this stock to the extent these dividends are attributable to earnings_and_profits e_p from foreign_trade_income x effectively excludes this income from united_states taxable_income by claiming a percent dividends received deduction drd under sec_245 plr-109965-99 x sub1 sub2 and llc1 collectively the partners will form llc2 a limited_liability_company under the laws of the state b no election will be made under sec_301_7701-3 with regard to llc2 and thus it will be classified as a partnership for federal_income_tax purposes see sec_301_7701-3 after the formation of llc2 llc1 will change its form from a single member limited_liability_company to a state law partnership which will be classified as a partnership for federal_income_tax purposes though still referred to as llc1 for purposes of this ruling although the partnership will not be a limited_liability_company with x and sub owning the partnership interests no decision has been made regarding the steps that will be taken to form the partnership sub1 sub2 and llc1 will each contribute cash to llc2 in exchange for their partnership interests and x will contribute all of the stock of sub4 in exchange for its partnership_interest thereby causing sub4 to become wholly owned by llc2 llc2 will perform the administrative activities previously performed by x including record keeping including the receipt and disbursement of sub4 dividends handling fsc qualification requirements and coordinating the accounts_receivable function of the partners’ export operations the earnings_of sub4 will consist principally of commissions paid_by the partners in addition sub4 may derive commissions from other affiliates of x the limited_liability agreement for llc2 makes two special allocations first any sub4 dividends attributable to fsc commissions earned by sub4 prior to the effective date of limited_liability agreement for llc2 are allocated to x second any sub4 dividends attributable to fsc commissions earned by sub4 beginning after date a that are identifiable to a particular partner are allocated to that partner in addition any sub4 dividends attributable to fsc commissions earned by sub4 beginning after date a that are unidentifiable to a particular partner as well as any other income of llc2 is allocated by llc2 to the partners based upon their respective interests in llc2 sec_245 provides that in the case of a domestic_corporation there shall be allowed as a deduction an amount equal to percent of any dividend received from another corporation which is distributed out of earnings_and_profits attributable to foreign_trade_income for a period during which such other corporation was a fsc sec_701 provides that a partnership as such shall not be subject_to the income_tax imposed by chapter persons carrying on business as partners shall be liable for income_tax only in their separate or individual capacities sec_702 provides that in determining a partner’s income_tax each partner must take into account separately the partner’s distributive_share of items enumerated plr-109965-99 in sec_702 through sec_702 provides that in determining a partner’s income_tax each partner must take into account separately the partner’s distributive_share of the partnership’s dividends with respect to which there is a deduction under part viii of subchapter_b sec_245 is within part viii of subchapter_b sec_1_702-1 of the income_tax regulations provides that each partner shall take into account as part of the dividends received by the partner from domestic corporations the partner’s distributive_share of dividends received by the partnership with respect to which the partner is entitled to a credit under sec_34 for dividends received on or before date an exclusion under sec_116 or a deduction under part viii subchapter_b chapter of the code sec_1_702-1 provides that each partner must take into account separately the partner’s distributive_share of any partnership_item which if separately taken into account by any partner would result in an income_tax_liability for that partner different from that which would result if that partner did not take the item into account separately sec_702 provides that the character of any item included in a partner’s distributive_share under paragraphs through of sec_702 is determined as if the item were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership sec_703 provides that the taxable_income of a partnership shall be computed in the same manner as in the case of an individual except that the items described in sec_702 shall be separately_stated revrul_86_138 1986_2_cb_84 concludes that a subsidiary partnership in a multi-tiered arrangement must separately state those items of income gain loss deduction and credit which if separately taken into account by any partner of any partnership in a multi-tiered structure would result in an income_tax_liability for that partner different from that which would result if that partner did not take those items into account separately based on the facts and representations submitted we conclude that under sec_702 each of llc2’s partners shall take into account separately the partner’s distributive_share of llc2’s dividends received from sub4 both specially allocated and allocated based upon their respective interests in llc2 and similarly each partner of llc1 shall take into account separately the partner’s distributive_share of llc1’s distributive_share of llc2’s dividends received from sub4 both specially allocated and allocated based upon llc1's interest in llc2 this ruling is conditioned on the special_allocation of fsc dividends by llc2 to the partners as described herein having substantial economic_effect within the meaning of sec_704 and the regulations thereunder however no opinion is being provided on whether the special_allocation has plr-109965-99 substantial economic_effect in addition each corporate_partner of llc2 and each corporate_partner of llc1 will be entitled to a percent drd pursuant to sec_245 for its distributive_share of dividends that llc2 receives from sub4 that is identifiable to a partner the percent drd is available only to the extent that the distributions are out of earnings_and_profits attributable to foreign_trade_income for a period during which sub4 is a fsc this private_letter_ruling is restricted to the specific rulings requested and expresses no opinion with respect to any other issue or code section not specifically addressed herein in particular no opinion was requested and none is being provided regarding the consequences of llc1 converting from a disregarded single member limited_liability_company to a state law partnership classified as a partnership for federal_income_tax purposes and other than specifically addressed herein regarding issues arising out of calculations of the taxable_income of sub4 and its related u s supplier s pursuant to sec_925 or b in addition no opinion is being provided regarding whether the corporate partners of llc2 or the corporate partners of llc1 will be entitled to a percent drd pursuant to sec_245 for their distributive shares of dividends that llc2 receives from sub4 that are unidentifiable to a partner this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely philip l tretiak senior technical reviewer branch office of associate chief_counsel international
